CRICHTON, J.
would grant and assigns reasons:
L! respectfully disagree with the Court’s decision to deny this writ application, and would grant the writ to reinstate the trial court’s ruling on the plaintiffs Motion for Judgment Notwithstanding the Verdict, which increased the damages award to the plaintiff in this matter. Specifically, based upon the information presented to this Court, the plaintiff appears to have had no previous physical trauma, and the evidence demonstrates that prior to the September 27, 2010, accident, he was an active and healthy individual. The plaintiff was not only a builder and contractor for thirty years, he also previously enjoyed heavily physical activities. As a result of the accident, the plaintiffs formerly asymptomatic degenerative disc disease has been horribly aggravated, and he now suffers the extreme consequences from those injuries sustained as a result of the accident. He is unable to participate in many, if not most, of the activities he previously enjoyed, and is largely living a sedentary life. For these reasons, in my view, the court of appeal erred in reversing the trial court’s judgment notwithstanding the verdict.